Case 3:17-cV-00601-I\/|HL Document 97 Filed 04/18/19 Page 1 of 2 Page|D# 1524

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

ROBERT DAVID STEELE, et al.,

Plaintiffs,
v. Civil Action No. 3:17cv601
JASON GOODMAN, et al.,

Defendants.

ORDER

This matter comes before the Court on non-party D. George Sweigert’s Motion to
Intervene (the “First Amended Motion to Intervene”), (ECF No. 88), and Amended Motion to
Intervene (the “Second Amended Motion to Intervene”), (ECF No. 93).

On February 19, 2019, Sweigert filed a Motion to Intervene (the “Original Motion to
Intervene”). (ECF No. 73.) On March 18, 2019, Sweigert filed a “Notice of Intent to File an
Amended Motion.” (ECF No. 81 .) On March 29, 2019, Sweigert filed the First Amended
Motion to Intervene.l

On March 31, 2019, the Court issued a Memorandum Opinion and Order disposing of
various motions. (ECF Nos. 85, 86.) In so doing, the Court ordered that Sweigert tile an
Amended Motion to Intervene no later than April 12, 2019, should he still intend to do so. The

Court also ordered all parties--Plaintiffs Robert Steele and the Earth Intelligence Network

 

' The Clerk docketed the First Amended Motion to Intervene on April 1, 2019.

Case 3:17-cV-00601-I\/|HL Document 97 Filed 04/18/19 Page 2 of 2 Page|D# 1525

(collectively, “Plaintiff`s”), and Def`endants Negron, Goodman, and Lutzke_to file a response to
the Amended Motion to Intervene by April 23, 2019.2

On April 1, 2019, the Clerk updated the docket to properly reflect Sweigert’s First
Amended Motion to Intervene dated March 29, 2019. Because SWeigert had submitted the First
Amended Motion to Intervene, the Court denied as moot the Original l\/Iotion to Intervene and
construed the l\/larch 29, 2019 filing as complying with the Court’s March 31, 2019 directive to
file an Amended Motion to Intervene. (See Apr. 2, 2019 Order, ECF No. 90.) On April 11,
2019, SWeigert filed the Second Amended Motion to Intervene.

ln the interest ofjustice, and considering Sweigert’s pro se status, the Court DENIES AS
MOOT the First Amended Motion to Intervene. (ECF No. 88.) The Court ORDERS all
parties-Plaintiffs, Negron, Goodman,3 and Lutzke_to file a response to the Second Amended
Motion to Intervene by May 1, 2019.

Let the Clerk send a copy of this Order to all counsel of record, and to Lutzke, Goodman,
and Sweigert at their respective addresses of record.

lt is SO ORDERED.

S /

l\/l k

Date: L'i / l K//Q United States D1 trict Judge

Richmond, Virginia

 

2 The Court also ordered Plaintif`fs, Negron, and Lutzke to respond to the Original Motion
to Intervene by April 23, 2019, should Sweigert fail to timely file his Amended Motion to
Intervene Goodman previously filed an opposition to the Original l\/lotion to lntervene. (ECF
No. 78.)

3 Goodman, pro se, filed a response to the Original Motion to Intervene. (ECF No. 78.)
Because the Court denied the Original l\/lotion to Intervene and allows the Second Amended
Motion to Intervene to proceed, Goodman must file a response to the Second Amended Motion
to Intervene.

